                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:18-CR-346-FL



  UNITED STATES OF AMERICA
                                                                 ORDER TO SEAL
    v.

  JARRETT TYWAUN DAVIS


         On motion of the Defendant, Jarrett Tywaun Davis, and for good cause shown, it is

hereby ORDERED that DE 42 be sealed until further notice by this Court.

         IT IS SO ORDERED.

              11th day of December, 2019.
         This _____


                                      _____________________________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge
